      Case 3:19-cv-01651-S Document 45 Filed 12/26/19                      Page 1 of 2 PageID 304



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION



 DEIDRA M. ROPER a/k/a “Spinderella”, and
 SPINDERELLA ENTERTAINMENT, LLC

       Plaintiffs,

 v.                                                                    Civil Action No. 3:19-CV-01651-S


 CHERYL JAMES-WRAY A/K/A CHERYL
 JAMES, SANDRA DENTON, JAMES
 MAYNES, AND
 S & C PRODUCTIONS, INC.

        Defendants.



         PLAINTIFFS’ MOTION TO DISMISS DEFENDANTS WITH PREJUDICE

         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiffs Deidra M. Roper

a/k/a “Spinderella” and Spinderella Entertainment, LLC hereby files this Motion to Dismiss

Defendants with Prejudice and respectfully shows the Court as follows:

         1.          Plaintiffs filed this lawsuit on July 10, 2019.

         2.          Plaintiffs and Defendants Cheryl James-Wray a/k/a Cheryl James, Sandra Denton,

James Maynes, and S&C Productions, Inc. have since resolved the claims at issue between them

in this lawsuit.

         3.          Accordingly, under Federal Rule of Civil Procedure 41(a), Plaintiffs seek to

voluntarily dismiss with prejudice all claims brought against Defendants in this lawsuit with each

party to bear its own costs, expenses, and attorneys’ fees.




PLAINTIFFS’ MOTION TO DISMISS DEFENDANTS WITH PREJUDICE – Page 1
526650.000002 22981508.1
    Case 3:19-cv-01651-S Document 45 Filed 12/26/19                 Page 2 of 2 PageID 305



                                             Respectfully Submitted,

                                             THOMPSON & KNIGHT LLP

                                             /s/ Paul K. Stafford
                                             Paul K. Stafford
                                             State Bar No. 00791716
                                             paul.stafford@tklaw.com
                                             Sydne K. Collier
                                             State Bar No. 24089017
                                             sydne.collier@tklaw.com
                                             Craig Carpenter
                                             State Bar No. 24082782
                                             craig.carpenter@tklaw.com

                                             1722 Routh Street, Suite 1500
                                             Dallas, Texas 75201
                                             Telephone:     214-969-1106
                                             Facsimile:     214-999-1500

                                             ATTORNEYS FOR PLAINTIFFS




                                CERTIFICATE OF SERVICE

        On June December 26, 2019, I electronically submitted the foregoing document to the
Clerk of the Court for the United States District Court for the Eastern District of Texas using the
electronic case filing system of the Court.


                                             /s/ Sydne K. Collier
                                             Sydne K. Collier




PLAINTIFFS’ MOTION TO DISMISS DEFENDANTS WITH PREJUDICE – Page 2
526650.000002 22981508.1
